DETAILED ACTION

Note/Comment
This is a supplemental response, in response to applicant’s representative bringing to the examiner’s attention that claim 11 was not rejected in the body of the response even though it was indicated as being rejected in the Summary sheet. A new period for reply has been established as detailed in the accompany PTO-326 form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei (EP 3095621).

Regarding claim 2, Takei teaches that the tread portion further comprises a plurality of second oblique grooves extending from a second tread edge positioned on the other side in the tire axial direction toward the tire equator, the branch portion terminates before reaching the second oblique grooves, and a width of a spacing portion between an end portion of the branch portion and its adjacent one of the second oblique grooves is smaller than a groove width of the branch portion (paragraphs [0008]-[0025]; figures 1-2).
Regarding claim 3, Takei teaches that the spacing portion is provided with a sipe 40 connecting between the branch portion and its adjacent one of the second oblique grooves and having a width less than 1.5 mm (paragraphs [0029]-[0030]; figures 1-2).
Regarding claim 4, Takei teaches that the tread portion further comprises a center land region, and the center land region extends continuously in a tire circumferential direction without being divided by a groove having a width more than 1.5 mm (paragraphs [0008]-[0030]; figures 1-2).
Regarding claim 10, Takei teaches that a tip of the main body portion is inclined at an angle in a range of 70 to 80 degrees with respect to the axial direction (paragraph [0014]; figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pat. No. D780,672).
Regarding claim 1, Yoon teaches a design for a tire tread comprising a plurality of first oblique grooves extending obliquely from a first tread edge positioned on one side in a tire axial direction toward a tire equator, wherein each of the first oblique grooves comprises a main body portion extending front the first tread edge without reaching the tire equator and a branch portion (the portion with decreased width taken to be the branch portion) branching off from the main body portion and extending to cross the tire equator, and the branch portion terminates without being connected with other grooves than the first oblique grooves (see annotated figure 8 below). It would have been obvious to one of ordinary skill in the art to use the tread pattern of Yoon in a tread of a pneumatic tire since official notice is taken that it is well known / conventional per se in the tire art to use a tread pattern in a 

    PNG
    media_image1.png
    292
    381
    media_image1.png
    Greyscale

Regarding claim 4, Yoon teaches that the tread portion further comprises a center land region, and the center land region extends continuously in a tire circumferential direction without being divided by a groove having a width more than 1.5 mm (figures 8).
Regarding claim 5, Yoon (figure 8) teaches that the main body portion comprises a tip portion terminating before reaching the tire equator and a tapered land region defined at a corner portion located between the tip portion and the branch portion, but does not specifically disclose a chamfer in the corner portion. However, it is well-known and conventional to chamfer a corner of a land portion, and it would have been obvious to one of ordinary skill in the art to chamfer the corner of Yoon in order to reduce uneven wear of the tire.
Regarding claim 7, Yoon teaches using a longitudinal sipe extending in the circumferential direction from the branch portion (figure 8).
.



    PNG
    media_image2.png
    312
    510
    media_image2.png
    Greyscale

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takei (EP 3095621).
Regarding claim 5, Takei (figures 1-2) teaches that the main body portion comprises a tip portion terminating before reaching the tire equator and a tapered land region defined at a corner portion located between the tip portion and the branch portion, but does not specifically disclose a chamfer in the corner portion. However, it is well-known and conventional to chamfer a corner of a land portion, and it would have been obvious to one of ordinary skill in the art to chamfer the corner of Takei in order to reduce uneven wear of the tire. 
Claims(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takei (EP 3095621) as applied to claim 1 above, and further in view of Kageyama (EP 2664464).
.
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takei (EP 3095621) as applied to claim 1 above, and further in view of Yoon (US Pat. No. D780,672).
Regarding claim 7, Take does not specifically teach the use of a longitudinal sipe extending in the circumferential direction from the branch portion. Yoon teaches using a longitudinal sipe extending in the circumferential direction from the branch portion (figure 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a longitudinal sipe as taught by Yoon in the tire of Takei as a known configuration of a branch portion with the predictable result of creating a functional tread pattern.
Regarding claim 9, the configuration set out above with regard to claim 7 has a longitudinal sipe length smaller than the groove width of the branch portion. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon or Takei in view of Yoon as applied to claim 7 above, and further in view of Lee (US Pat. No. D615,479).
Yoon and Takei in view of Yoon teach that the longitudinal sipe has one end connected to the branch portion (see Yoon at figure 8), but teach that the other end is connected to the adjacent groove. Lee teaches the use of a similar longitudinal sipe which does not extend to the adjacent groove (figure 8). It would have been obvious to one of ordinary skill in the art to terminate the longitudinal sipe before the adjacent groove as taught by Lee in the tire of Yoon or Yoon in view of Takei as a known configuration of a longitudinal sipe with the predictable result of creating a functional tread pattern. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 17, 2021

/KATELYN B WHATLEY/               Supervisory Patent Examiner, Art Unit 1749